Appellant, G.W. Aldrich, obtained a judgment for $50 against appellee, Ed Reichert, in an action before a justice of the peace to recover the value of appellant's dog, which appellee had killed. There was an appeal to the circuit court of Pulaski county and a trial de novo. It appeared from the evidence that at the time appellee shot the dog it was on his premises and that it was not wearing a metallic tag, as required by the provisions of the act of 1919 providing for the licensing of dogs. The court held that this act, which provides, "It shall be lawful for any person to kill all unlicensed dogs and all dogs without the metallic tags required by the provisions of this act," was a complete defense to the action and directed the jury to find for appellee. Appellant brings the case to this court, contending that the act in question is unconstitutional.
All the questions presented on this record have been considered and decided in Kasch v. Anders, 318 Ill. 272, and for the reasons assigned in the opinion filed in that case we hold that the circuit court erred in directing a verdict.
The judgment is reversed and the cause is remanded to the circuit court of Pulaski county for a new trial.
Reversed and remanded. *Page 124